In a proceeding to probate a will, the contestants appeal from a decree of the Surrogate’s Court, Queens County, entered March 22, 1962, which, upon a directed verdict during a jury trial, admitted the propounded instrument to probate. Decree reversed on the law and the facts, and a new trial granted as to the issues of testamentary capacity, fraud and undue influence, with costs to the contestants payable out of the estate. In our opinion, it was prejudicial error for the learned Surrogate to exclude the evidence which was sought to be introduced by the contestants; the Surrogate also unduly restricted the examination and cross-examination of witnesses called by contestants. In the interest® of justice a new trial is required. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.